Citation Nr: 0918321	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level 
II hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, in Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Thus, VA's duty to notify in this case has been 
satisfied via the February 2006 and May 2006 letters which 
notified the Veteran of the criteria to establish service 
connection for his bilateral hearing loss, as well as the 
criteria used to determine disability ratings and effective 
dates.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  Moreover, since VA's notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

In an April 2009 statement submitted by the Veteran's 
representative, it was requested that the RO afford the 
claimant a VA examination, as his last examination was 
conducted more than two years prior.  The representative 
stated that since the Veteran's last VA examination, he had 
been issued hearing aids by a VA treatment facility due to 
the severity of his hearing loss.  The Board notes that these 
records from the VA treatment facility indicating that the 
Veteran had been issued hearing aids are contained in the 
claims file and have been reviewed.  Moreover, nothing found 
in these records or any other medical records found in the 
claims file show a worsening of the Veteran's hearing loss 
since his last VA examination.  Moreover, the veteran has not 
claimed that his hearing loss had worsened since his last VA 
examination.  Therefore, since time alone does not make a VA 
examination inadequate, the Board finds that a remand for 
another VA examination is not warranted.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings. 
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
However, when an appeal is based on the assignment of an 
initial rating for a disability, following an initial award 
of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.

In the present case, service connection for bilateral hearing 
loss was granted by a February 2006 rating decision and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100, 
effective February 14, 2005.  The Veteran asserts that the 
noncompensable evaluation assigned to his service-connected 
bilateral hearing loss is not an accurate reflection of his 
true disability.   

Evaluations of defective hearing range from noncompensable to 
100 percent compensable based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability resulting from service-
connected hearing loss, the Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
Level I hearing impairment to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2008).  
   
In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(a), (b).  

VA treatment records dated in January 2005 indicate that the 
Veteran had overall mild sensorineural hearing loss and was a 
candidate for amplification.  Specifically, a VA treatment 
record noted "[p]uretone threshold audiometry indicates 
hearing [within normal limits] through mid-frequencies with 
rolloff to severe sensorineural hearing loss."  

Private treatment records dated in April 2005 indicated that 
the Veteran presented with hearing loss in the right ear, and 
that upon examination, "[he had] some hearing loss here with 
the spoken word."  

The Veteran had a VA examination in January 2006.  At that 
time, puretone thresholds were 20, 40, 60, and 80 decibels in 
the right ear and 20, 50, 65, and 75 decibels in the left ear 
at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average puretone thresholds were 50 decibels in the right ear 
and 52.5 decibels in the left ear.  Speech recognition 
ability was 88 percent in the right ear and 84 percent in the 
left ear.

Applying these results to 38 C.F.R. § 4.85, Table VI, a 
numeric designation of II, bilaterally, at the time of the VA 
examination was demonstrated.  Applying a numeric designation 
of II for both the right and left ears to Table VII results 
in a noncompensable evaluation for hearing impairment.  
38 C.F.R. § 4.85(h).  Moreover, since neither the Veteran's 
right nor left ear hearing acuity satisfies the regulatory 
requirements for a pattern of exceptional hearing impairment.  
38 C.F.R. § 4.86(a).  This is true throughout the pendency of 
the Veteran's appeal.  Fenderson, 12 Vet. App at 126. 

Although the Veteran asserts that his hearing loss warrants a 
compensable evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992); see Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).   

The Board finds that the Veteran's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
Board finds that the criteria by which this service-connected 
disorder is evaluated, specifically contemplates the level of 
impairment caused by that disability.  Id.  As demonstrated 
by the evidence of record, the Veteran's hearing loss 
disability is manifested by Level II hearing acuity, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  When comparing 
this with the hearing acuity contemplated by the Schedule, 
the Board finds that the schedular evaluations regarding the 
appellant's bilateral hearing loss disability are not 
inadequate.  A compensable rating is provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Moreover, the 
rating criteria provides for rating exceptional patterns of 
hearing impairment under the provisions of 38 C.F.R. § 4.86.  
However, the Veteran's test results do not demonstrate either 
(1) a pure tone threshold of 55 decibels or more in all four 
frequencies in either ear, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in either ear.  Thus, the 
Veteran is not entitled to consideration under C.F.R. § 4.86 
for exceptional patterns of hearing impairment for his 
service-connected bilateral hearing loss.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, the Board also considered the holding in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of 
a hearing loss disability in the examination report.  Though 
the examination reports did not include such discussion, the 
Veteran must demonstrate prejudice due to any examination 
deficiency.  Id.  To date, the Veteran has neither advanced 
an argument that the audiological examinations were deficient 
in any respect, nor that he was prejudiced thereby.

As the medical evidence of record does not reflect clinical 
results meriting a compensable evaluation for bilateral 
hearing loss, the preponderance of the evidence is against 
the Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


